PELHAM, P. J.
Evidence of the “peace proceedings” and contents of the affidavit sworn out by the defendant against the deceased some weeks prior to the killing, before a person referred to as a “Mr. McRitchie,” Avas not admissible, and the court committed no error in sustaining the solicitor’s objections to- questions calling for this testimony. Such evidence was not material to the issues before the court, except as proof of self-serving conduct that it was not permissible to show.
*63The court properly refused to let the defendant prove particular acts of violence of the deceased entirely disconnected with the killing in question, for the purpose of showing the turbulent or bloodthirsty character of the deceased. It is only the general bad character of the deceased as a turbulent, bloodthirsty, revengeful, or dangerous man that is competent proof and proper evidence to explain, illustrate, or give meaning and point to the conduct of the deceased relative to the issue on the defendant’s plea of self-defense.-Dupree v. State, 33 Ala. 380, 73 Am. Dec. 422; Franklin v. State, 29 Ala. 14.
It requires no discussion to show the correctness of the court’s ruling in sustaining the solicitor’s objection to the question asked the defendant, when being examined as a witness in his own behalf, “And if you hadn’t dodged, he [deceased] would have cut you?”
The court could not be put in error for refusing charge 1, for the reason that it invades the province of the jury and singles out for consideration a question of character, pretermitting a consideration of all the other evidence.—Pate v. State, 150 Ala. 10, 43 South. 343.
Charge No. 2 is rendered meaningless ajad unintelligible by the use of the word “by,” as that word last appears in the charge as set out, and the court might well have refused it on this account (Steele v. State, 159 Ala. 9, 48 South. 673), although the charge is otherwise faulty.
No duty rested on the court to give charge 3. It is argumentative, and invades the province of the jury.—Medley v. State, 156 Ala. 78, 47 South. 218.
An examination of the transcript discloses no error requiring a reversal, and an affirmance.is ordered.
Affirmed.